Citation Nr: 0523019	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-12 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida which determined that 
the veteran had not submitted new and material evidence to 
reopen a previously denied claim of service connection for 
MS.

Procedural history

The veteran served on active duty from March 1951 to March 
1955.

In December 1974, the veteran filed a claim for entitlement 
to service connection for MS, which was denied by the RO in 
an April 1975 rating decision.  The veteran did not file a 
timely appeal as to that decision.

In August 1988, the veteran attempted to reopen his claim of 
entitlement to service connection for MS.  The RO sent the 
veteran a letter in October 1988 denying his claim based on 
the lack of submission of new and material evidence.  The 
veteran did not file a timely appeal as to that decision.

In September 1999, the veteran filed to reopen his claim of 
entitlement to service connection for MS.  The RO sent a 
letter in January 2000 informing the veteran that he must 
submit new and material evidence in order to reopen his 
claim.  In March 2001, he again filed to reopen his claim of 
entitlement to service connection for MS.  His claim was 
denied in the above-mentioned September 2002 rating decision.  
The veteran perfected an appeal as to the September 2002 
rating decision with the timely submission of his substantive 
appeal (VA Form 9) in April 2004.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
St. Petersburg RO in February 2005.  The transcript of the 
hearing is associated with the veteran's VA claims folder.


FINDINGS OF FACT

1.  In October 1988, the RO denied the reopening of the claim 
of entitlement to service connection for MS.

2.  The evidence associated with the claims folder subsequent 
to the RO's October 1988 rating decision is new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for MS.

3.  The preponderance of the medical evidence of record 
indicates that the veteran's current MS was manifested to a 
compensable degree within seven years of his separation from 
military service.


CONCLUSIONS OF LAW

1.  The RO's October 1988 decision denying the reopening of 
the previously denied claim of entitlement to service 
connection for MS is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2004).

2.  Since the October 1988 rating decision, new and material 
evidence has been received with respect to the veteran's 
claim of entitlement to service connection for MS; therefore, 
the claim of entitlement to service connection for MS is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).

3.  MS was incurred within seven years of active military 
service; service connection is accordingly granted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran ultimately seeks entitlement to service 
connection for MS.  As noted in the Introduction, in 
September 2002 the RO determined that the previously-denied 
claim of entitlement to service connection for MS had not 
been reopened.  Implicit in the veteran's presentation is the 
contention that new and material evidence has been received 
which is sufficient to reopen his claim.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108. See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.
Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
United States Court of Appeals for Veterans Claims (the 
Court) held in Quartuccio that the notice provisions of the 
VCAA apply to cases, such as this, in which a claimant seeks 
to reopen a previously denied claim.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the February 
2004 statement of the case (SOC) of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, a letter was sent to the veteran in July 
2002 which was specifically intended to address the 
requirements of the VCAA.  That letter detailed the evidence 
needed to substantiate a claim for service connection and 
detailed what type of evidence would be considered new and 
material in order to reopen his claim.  The Board notes that 
the July 2002 letter incorrectly informed the veteran that he 
needed "a doctor's medical opinion (from the date you were 
first diagnosed) that your condition of multiple sclerosis 
began during your period of military service."  The 
veteran's representative notified the RO of this error and 
the letter's failure to discuss presumptive service 
connection, which was corrected in a letter dated in 
September 2002.  The September 2002 letter informed the 
veteran that "the medical evidence must show that the 
disease must have become manifest to a rating schedule degree 
of 10 percent of more within seven years from the separation 
of service."  Thus, the February 2004 SOC, along with the 
July 2002 and September 2002 VCAA letters, not only notified 
the veteran of the evidence already of record, but also 
notified him specifically of the additional evidence that was 
needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  Neither the 
July 2002 nor September 2002 letters properly indicated what 
information and evidence VA will seek to provide, 
specifically records from Federal departments or agencies.  
However, as discussed below, the outcome of this case is 
favorable to the veteran; therefore, this lack of notice on 
VA's part is not prejudicial.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The July 2002 letter informed him : 
"If there are private medical records that would support 
your claim, you can complete the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, and we will request those 
records for you.  You can get these records and send them to 
us." 

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The July 2002 and September 2002 letters 
requested that the veteran "Tell us about any additional 
information or evidence you want us to try to get for you."  
The Board believes that this request substantially complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board notes that, even though the July 2002 and September 
2002 letters requested a response within 30 days, they also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  
That one-year period has since elapsed.

The Board realizes that the veteran was not provided with 
proper notice of the VCAA, specifically with regards to 
notice of evidence VA will seek to provide.  However, in 
light of the favorable outcome in this decision, the Board 
does not believe that remand to cure this procedural defect 
is necessary because the veteran is not prejudiced by the 
Board's decision.  

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by the Secretary, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  The 
veteran appeared for a hearing before the undersigned 
Veterans Law Judge in February 2005, and his accredited 
representative presented written argument on his behalf in 
August 2005.  

Pertinent law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

Service connection may also be granted on a presumptive basis 
for MS, when it is manifested to a compensable degree within 
seven years of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2004).
Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2004)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in March 2001, the revised regulations are 
inapplicable to the present appeal.

For the purpose of this case, new and material evidence is 
defined as evidence not previously submitted to agency 
decision-makers that bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Finality/new and material evidence 

The United States Court of Appeals for the Federal Circuit 
has held that if service connection for a claimed disability 
has been previously denied and that decision became final, 
the Board does not have jurisdiction to review the claim on a 
de novo basis in the absence of a finding that new and 
material evidence has been submitted. See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, 
as discussed in detail above, before the Board can evaluate 
the merits of the veteran's previously denied claim, it must 
first determine whether new and material evidence has been 
received since the last final denial, in this case the 
October 1988 rating decision.


(i.)  The "old" evidence

At the time of the October 1988 RO decision, the evidence 
included the veteran's available service medical records, 
private treatment records and lay statements.  The service 
records are negative for any complaints, findings or 
treatment of MS or MS-related symptoms.  Lay statements dated 
in November 1974 and December 1974 indicate that the veteran 
began experiencing numbness in the arms and legs as early as 
March 1958, and that he had difficulty walking as early as 
1962 (within the seven year presumptive period).  A private 
physician's statement indicated that the veteran was first 
diagnosed with MS by him in 1966.  A private hospital record 
dated in January 1975 showed a diagnosis of MS.  A VA 
neurological examination completed in March 1975 diagnosed 
the veteran with MS.    

As was noted in the Introduction, the veteran's claim for 
entitlement to service connection for MS was initially denied 
by the RO in an April 1975 rating decision.  The RO indicated 
that MS was not initially diagnosed until 1966, after the 
seven year presumptive period.  The veteran did not file a 
timely appeal to that decision.

The veteran attempted to reopen his claim in August 1988 by 
submitting a lay statement from a fellow service person, who 
indicated that the veteran had balance problems and blurred 
vision in service.  In an October 1988 letter, the RO did not 
reopen the veteran's claim, based on the fact that the 
submitted lay statement did not constitute new and material 
evidence.  

The veteran filed to reopen his claim for service connection 
for MS in September 1999, but submitted no additional 
evidence.  In January 2000, the RO sent the veteran a letter 
indicating that he must submit new and material evidence in 
order to reopen his claim.  The veteran responded in March 
2001.

Additional evidence received since the October 1988 RO 
decision will be referred to below.



(ii.)  Discussion

The October 1988 decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).  As 
explained above, the veteran's claim for service connection 
for MS may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the 
Board's inquiry will be directed to the question of whether 
any additionally received (i.e. after October 1988) evidence 
bears directly and substantially upon the specific matter 
under consideration, namely whether the veteran's MS began 
during service or within the seven years of service for 
presumptive service connection for MS.  See 38 C.F.R. § 
3.156(a) (2001).  

A lay statement received in March 2001 indicates that the 
veteran began having physical difficulties in 1961 (within 
the seven year presumptive period).

In a statement dated in August 2000, E.R., M.D., stated that 
he has known the veteran since elementary school.  Dr. E.R. 
indicated that the veteran experienced a lack of coordination 
in his right leg around 1959.  Dr. E.R. also stated that 
years earlier he was involved in a car accident while riding 
with the veteran because the veteran's right foot slipped off 
of the brake pedal of the car he was driving.

In a statement dated in July 2002, V.V., M.D. indicated that 
he has known the veteran since 1959 and spent a great deal of 
time with him when the veteran's brother-in-law was ill.  Dr. 
V. stated that the veteran complained of numbness in the 
hands and feet and weakness in his legs and occasionally his 
knees.  Dr. V. then stated: "It is very likely, in my 
opinion, that [the veteran] had MS, probably on a genetic 
basis, and it was exacerbated by environmental factors (which 
may have included his time in the armed services)."

In a statement dated in February 2003, H.J.T., M.D., stated 
that he has treated the veteran since 1972, and that 
"initial symptoms probably began while still in the 
service."  Dr. H.J.T. indicated that the veteran had a foot 
drop beginning in the late 1950s, and that it is possible for 
initial symptoms of MS to go undiagnosed for many years.

In February 2005, the veteran and his spouse testified that 
his MS symptomatology began in service.  The veteran 
indicated he had numbness in the extremities during service, 
but did not report to sick call.  He also testified that 
after separation from service his legs would give way and the 
numbness in his extremities would come and go.  See the 
hearing transcript at page 8.

The above-noted evidence can be considered "new" in that it 
was not previously before the RO in October 1988.  
Additionally, the Board finds that the statements from Dr. 
E.R., Dr. V.V. and Dr. H.J.T. are also "material" because 
they are authored by medical professionals, they are not 
cumulative and redundant of previous evidence of record, and 
they suggest that the veteran's MS symptomatology began in 
service or within the seven years following separation from 
service.  This evidence is therefore so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156 (2001).  The credibility of 
the physicians' statements is presumed at this stage of the 
proceedings.  See Justus, supra.

The veteran's claim of entitlement to service connection for 
MS is accordingly reopened based on the addition to the 
record of new and material evidence, namely the statements of 
Dr. E.R., Dr. V.V. and Dr. H.J.T.
 
Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  First, there is the case of Bernard, supra.  In 
Bernard, the Court held that when the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must be considered whether the claimant has been given 
adequate notice and opportunity to respond and, if not, 
whether the claimant will be prejudiced thereby.  The second 
concern involves the statutory duty to assist, which comes 
into play at this juncture.

(i.) Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the present case, Bernard compliance is not necessary in 
light of the favorable outcome in this decision.  In any 
event, the veteran was informed in the September 2002 rating 
decision why his claim for service connection failed on the 
merits, and he himself has addressed the merits of the claim.

 (ii.) VA's statutory duty to assist

As is the case with Bernard considerations, satisfaction of 
VA's statutory duty to assist need not be considered in light 
of the favorable decision in this case.  The Board believes 
that there is sufficient evidence already of record with 
which to make an informed decision. 

(iii.) Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

As noted by the Board above, the Justus presumption of 
credibility does not attach after a claim has been reopened.  
In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole. See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  

In addition, although certain evidence may be sufficient to 
reopen the claim, it is not necessarily dispositive of the 
ultimate outcome of the case.  See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998) [new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim].  All evidence 
must be evaluated in arriving at a decision on the merits.

Discussion of the merits of the claim

In this case, it is not in dispute that the veteran currently 
has MS.  The heart of the matter is whether or not MS was 
first manifested within seven years of separation from 
service, thus triggering presumptive service connection for 
such under 38 C.F.R. § 3.307 (2004).  [The Board observes in 
passing that the regulation calls for the claimed disease to 
be manifested "to a degree of 10 percent or more", 
see 38 C.F.R. § 3.307(a)(3).  Any manifestation of MS is 
rated 30 percent disabling.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8018 (2004).]

The additional evidence received since October 1988 includes 
three medical opinions indicating that the veteran's MS 
manifested in this above-mentioned presumptive time period.  
Most persuasive are the statements from Dr. E.R. and Dr. 
V.V., who knew the veteran during the period in question and 
can attest to specific symptomatology related to MS that 
initially appeared around that time.  Dr. E.R. discussed an 
incident of lack of coordination of the veteran's right leg 
around 1959 that he states was indicative of later 
development of MS.  Dr. V.V. discusses how the veteran 
complained of intermittent numbness of the hands and feet in 
1959 when he treated the veteran's brother-in-law, and how 
these first manifestations of MS were probably exacerbated by 
environmental factors in service.  

Somewhat less convincing is the statement from Dr. H.J.T., 
quoted above, which is speculative and uncertain in tone.  
The Court has held that medical opinions which are 
speculative or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The Board thus 
places little weight of probative value on that statement.    

Even excluding the opinion of Dr. H.J.T. as speculative in 
nature, there are still two persuasive medical opinions of 
record that the veteran began to exhibit MS symptomatology 
prior to the expiration of a seven-year period from 
separation from service.  These statements, significantly, 
are based upon personal observations of the physicians in 
question and are not merely recitations of events as 
described by the veteran.  See Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995) [a medical opinion that is based on the 
veteran's recitation of medical history, and unsupported by 
clinical findings, is not probative].  Instead, these 
statements come from physicians who were acquainted with the 
veteran during the seven-year presumptive period following 
separation from service and can attribute specific MS 
symptomatology to events during that time.  There is no 
medical evidence to the contrary.

In light of the evidentiary record, the Board finds that the 
preponderance of the medical evidence indicates that MS was 
manifested to a compensable degree within the seven year 
presumptive period after separation from service.  See 
38 C.F.R. §§ 3.307, 3.309.  The benefit sought on appeal is 
accordingly granted.

ORDER

Service connection for MS is granted. 


                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


